141 Ga. App. 40 (1977)
232 S.E.2d 605
BULLOCK
v.
GROGAN et al.
53102.
Court of Appeals of Georgia.
Submitted January 5, 1977.
Decided January 18, 1977.
Jones, Robbins & MacLeod, James A. Robbins, Jr., for appellant.
Gammon & Anderson, Wayne W. Gammon, for *41 appellees.
DEEN, Presiding Judge.
1. The defense of lack of jurisdiction of the court over the person of the defendant is waived by a failure to raise the issue in responsive pleadings. American Finance Co. v. First Nat. Bank in Newnan, 135 Ga. App. 24 (2) (217 SE2d 364); Code § 81A-112 (b). Although the appellant here in the first instance challenged jurisdiction over her person, she thereafter entered into a stipulation that the case could be decided on the pleadings. After a decision in favor of the appellees she moved to vacate the decision for various reasons, but not on jurisdictional grounds. That judgment was appealed and this court affirmed. Bullock v. Grogan, 139 Ga. App. 97 (227 SE2d 894). This judgment became the law of the case. Rulings of the Court of Appeals are binding in all subsequent proceedings in the trial or appellate court. Code § 81A-160 (h).
2. The remittitur from this court was forwarded to the trial court; the appellant filed a second motion to set aside the judgment, based this time on the original jurisdictional defense and on a statement by this court on the first appeal that, had the original motion to set aside been based on jurisdictional grounds, it might have been good as against a motion to dispose of the litigation on the pleadings alone. This court made the statement regarding jurisdiction as an answer to an argument of the appellant, not as a holding that after the defense had been waived by a failure to urge it in the motion to set aside the appellant could have her case retried. Every question at issue was decided in the first appeal, and the judgment denying the second motion to vacate was proper.
Judgment affirmed. Webb and Marshall, JJ., concur.